Citation Nr: 0322841	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-22 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from June 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in relevant part, denied the 
veteran's claims for service connection for residuals of 
exposure to asbestos and residuals of frostbite of the feet.  
The veteran filed a timely appeal to these adverse 
determinations.


REMAND

The Board recently undertook additional development on the 
two service connection claims listed above pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  As a result of 
this development, the Board has recently received new 
evidence concerning the veteran's claims, including Army 
Reserve personnel records submitted by the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  However, it 
does not appear that this newly submitted evidence has been 
considered in a supplemental statement of the case or that 
either the veteran or her representative has waived initial 
RO review of the evidence.  The Board further observes that 
this evidence appears to be pertinent to the veteran's claims 
for service connection for residuals of exposure to asbestos 
and service connection for residuals of frostbite of the 
feet.

The RO has not had the opportunity to readjudicate the issues 
on appeal with consideration of this additional evidence.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Further, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having first remanded the case to the RO for 
initial consideration.  Therefore, a remand to the RO for 
initial consideration of this new evidence and the issuance 
of a supplemental statement of the case is required.  See 
also 38 C.F.R. § 19.31 (2002) (when additional pertinent 
evidence is received after a statement of the case (SOC) or 
the most recent supplemental statement of the case (SSOC) has 
been issued, "[a] Supplemental Statement of the Case...will 
be furnished to appellant and his or her representative."; 
38 U.S.C.A. § 7105(d) (West 2002). 

In addition, the Board notes that several additional items of 
development which were to have been undertaken by the Board 
have not yet been accomplished, and that, in light of the 
holding of the Disabled American Veterans case, discussed 
above, a REMAND to the RO for completion of these additional 
development items is now required.  Specifically, the Board 
notes that prior to the Court's invalidation of the Board's 
internal development procedures, the Board completed the 
first item of development by requesting verification of the 
veteran's periods of active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) from the NPRC, which 
recently submitted to VA copies of the veteran's Army Reserve 
personnel file.  A review of these records reveals that the 
veteran appears to have engaged in active duty training in 
1963 with the 4013th ARSU, U.S. Army Garrison in Shreveport, 
Louisiana, in 1964 with Detachment 6 (Wire), Headquarters 
95th Regiment (CST) in Shreveport, Louisiana, and in 1965 
with the 19th U.S. Army Corps Con Group (Reinforced) in 
Shreveport, Louisiana.  The RO should contact the NPRC to 
request copies of any service medical records created during 
these periods of Reserve training in an effort to assist the 
veteran in establishing his claims.

In addition, the RO should undertake the remaining 
uncompleted Board development actions set forth in the REMAND 
below, to include requesting more information from the 
veteran and, if a response from the veteran is received, 
requesting additional evidence prior to readjudicating the 
veteran's service connection claims.

Under the circumstances of this case, the Board finds that 
additional development and adjudication by the RO is 
required.  Accordingly, the case is REMANDED to the RO for 
action as follows:

1.  Contact the NPRC, or any other 
appropriate agency, and request the 
veteran's service medical records related 
to his U.S. Army Reserve training in 
Shreveport, Louisiana in 1963, 1964 and 
1965.  If no Reserve service records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Contact the veteran and request that 
he provide specific information regarding 
any treatment received for his residuals 
of exposure to asbestos and/or residuals 
of frostbite to the feet during his 
period of active duty service from June 
1955 to May 1957, including dates of 
treatment, the names and locations of 
treating facilities, and the nature of 
such treatment.  In particular, the 
veteran should be asked to provide more 
specific details concerning two incidents 
of treatment for pneumonia/bronchitis in 
Germany which he described during 
testimony presented at an RO hearing in 
November 1999, as well as the numerous 
incidents of treatment for residuals of 
frostbite of the feet he described, 
including the dates of such treatment and 
the names and locations of treating 
facilities.  The veteran should be 
advised that he needs to be as specific 
as possible in his response to these 
requests in order to allow VA to be able 
to obtain corroborating military records.  

3.  Following the completion of Number 2 
above, if the veteran does not respond to 
the RO's request for additional 
information, please note this fact in the 
veteran's claims file.  However, if VA 
receives a response from the veteran to 
the request letter described above which 
indicates dates and locations of 
treatment during active duty service, 
request such clinical records from the 
NPRC.  If no such records are received, 
or if the request meets with a negative 
response from NPRC, please note this fact 
in the veteran's claims file.

4.  Following the completion of Number 3 
above, readjudicate the veteran's claims 
for service connection for residuals of 
exposure to asbestos and service 
connection for residuals of frostbite of 
the feet, with due consideration given to 
any new evidence received since the time 
of the most recent November 2001 SSOC 
issued for these claims.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  









The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.


	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




